t c summary opinion united_states tax_court sedrick celestin petitioner v commissioner of internal revenue respondent docket no 6229-05s filed date sedrick celestin pro_se kim nguyen for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s filing of a notice_of_federal_tax_lien for his tax_liabilities for and the issue for decision is whether respondent’s collection action was an abuse of his discretion background the stipulated exhibits and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in corona california petitioner signed a stipulated decision in sedrick celestin and marie m paul docket no entered by this court on date on date respondent assessed the deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure for as agreed in the stipulated decision petitioner filed for bankruptcy in april of discussion sec_6320 entitles a taxpayer to notice of his right to request a hearing with the internal_revenue_service irs office of appeals after a notice of lien is filed by the commissioner in furtherance of the collection of unpaid federal taxes the taxpayer requesting the hearing may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection sec_6320 and c c see 114_tc_604 114_tc_176 the taxpayer may raise challenges to the existence or amount of the underlying tax_liability however only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 where the validity of the tax_liability is not properly part of the appeal the taxpayer may challenge the determination of the appeals officer for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite the only issues raised by petitioner at the sec_6330 hearing were that petitioner did not understand the nature of the decision document he signed in his deficiency proceeding for in this court and whether petitioner’s tax_liability for was discharged in bankruptcy at trial 1because petitioner did not pursue the issue at trial the court considers petitioner to have conceded the issue of his unilateral mistake 100_tc_367 sunstrand corp v commissioner 96_tc_226 91_tc_524 ndollar_figure petitioner’s memory of the prior tax_court proceeding vanished completely and he questioned the authenticity of the decision document though incongruously not his signature but his primary argument was that the tax for was discharged in bankruptcy or should be so treated because he alleged an internal_revenue_service irs representative advised him that filing for bankruptcy would relieve him of the tax he argues that the irs representative misled him because petitioner’s income_tax_liability was assessed within days before the date of the filing of the bankruptcy petition it was not dischargeable see u s c secs a a a a ii as petitioner’s tax debt is of a kind specified in u s c section a a it is not discharged whether or not a proof_of_claim is filed or allowed u s c a a 121_tc_111 petitioner’s discharge argument is without merit petitioner’s argument that he was misled by an irs representative into filing for bankruptcy is essentially one of estoppel this court has held that it will apply the doctrine_of equitable_estoppel against the government with the utmost caution and restraint 90_tc_684 citing 76_tc_209 affd 810_f2d_209 d c cir see cavanaugh v commissioner tcmemo_1991_407 affd without published opinion 986_f2d_1426 10th cir estoppel claims against the government involving misstatements of law or faulty advice by government agents are generally rejected on one of two grounds either the claimant’s reliance on the agent’s misstatement is not sufficiently detrimental or the misdeed itself is not sufficiently egregious burdett v commissioner tcmemo_1992_576 the instant claim is lacking in both respects petitioner has failed to allege sufficient detrimental reliance on the alleged misstatement of respondent’s representative detrimental reliance is a primary element of an estoppel claim 467_us_51 in heckler the court held that the plaintiff in relying on the agent’s advice lost no rights but merely was induced to do something which could be corrected at a later time id pincite here petitioner lost no rights his position would be the same as it is now had he not filed for bankruptcy he would be liable for the tax assessed for in addition it is generally held that a misstatement of law by a government agent by itself is not sufficient to support a claim of estoppel see 450_us_785 see also 870_f2d_634 fed cir erroneous advice of irs agent not sufficient misconduct to estop irs from raising statute_of_limitations where advice caused taxpayer to file claim after limitations_period had run burdett v commissioner supra clearly if respondent’s representative advised petitioner that filing for bankruptcy would enable him to have the deficiency assessment for discharged it was an erroneous statement of law insufficient to support a claim of estoppel conclusion the filing of a notice_of_federal_tax_lien was not an abuse_of_discretion by respondent reviewed and adopted as the report of the small_tax_case division for respondent decision will be entered
